Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "500", associated with a multistage pump; and "502", associated with a bypass sytem. Both reference signs are found in paragraphs 0038-0041.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites in part, "wherein the throttle valve is actuatable manually, automatically, semi-automatically, or one or more of manually, automatically and semi-automatically". The second limitation is a duplicate limitation as "one or more" includes only one mode, which is identical to the first limitation. (Examiner recommends rewriting to read as, .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 16 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by inventor. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).

Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore Claim 16 is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites in part, “wherein the multistage pump is a CHTR 4/1 +6 pump with antifriction bearings”. It is unclear what is meant to be covered by the recitation of “a CHTR 4/1 +6 pump” as such a designation is not well known in the art. Therefore, Claim 16 is indefinite in scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finke et al. (DE 933849).
Regarding Claim 13, Finke et al. discloses a multistage pump with axial thrust adjustment, comprising: a pump discharge nozzle (Fig. 2 #11 – pressure port as discharge nozzle); and a bypass system coupled to the pump discharge nozzle (Fig. 2), the bypass system including: a bypass line of the multistage pump (paragraphs 0012,0014; Fig. 2 #12 – bypass line), and a throttle valve operatively coupled to the pump discharge nozzle, the throttle valve being configured to adjust a balancing flow through the bypass line (paragraphs 0012,0014; Fig. 2 #5 – throttle element as throttle valve), and wherein a clearance gap provided for balancing axial thrust in the multistage pump is configured to receive the balancing flow through the bypass line (paragraphs 0012-0014; Fig. 2 – space in , and the throttle valve is actuatable to adjust fluid pressure in the clearance gap to control an amount of axial thrust balancing as a function of an operating state of the multistage pump (paragraphs 0006-0008).
Regarding Claim 14, Finke et al. discloses all the limitations of Claim 13 above. Finke et al. further discloses wherein the throttle valve is actuatable manually, automatically, semi-automatically, or one or more of manually, automatically and semi-automatically (paragraph 0014 – throttle valve is automatically actuated by a differential pressure gauge).
Regarding Claim 15, Finke et al. discloses all the limitations of Claim 13 above. Finke et al. further discloses wherein the throttle valve is actuatable to control the balancing flow operated such that the fluid pressure in the clearance gap is adjusted to a predetermined value based on the multistage pump operating state to reduce residual axial thrust (paragraphs 0006-0008,0014).
Regarding Claim 17, Finke et al. discloses all the limitations of Claim 13 above. Finke et al. further discloses wherein the pressure in the clearance gap is 24 bar at a pump minimum flow of 60 m3/hr. (Examiner’s note: apparatus claims cover what a device is, not what a device does. Since Finke et al. teaches all the structural limitations of Claim 17, the multistage pump of Finke et al. is capable of providing a fluid flow rate and fluid pressure at the clearance gap based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP 2114 II).
Regarding Claim 18, Finke et al. discloses all the limitations of Claim 13 above. Finke et al. further discloses wherein the throttle valve in the bypass line is operable in steps until the pressure in the clearance gap is increased to 40 bar. (Examiner’s note: apparatus claims cover what a device is, not what a device does. Since Finke et al. teaches all the structural limitations of Claim 17, the throttle valve of Finke et al. is capable of increasing the fluid pressure at the clearance gap based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP 2114 II).
Regarding Claim 19, Finke et al. discloses A multistage pump with axial thrust adjustment, comprising: a bypass system configured for axial thrust adjustment (Fig. 2), the bypass system including: a throttle bush proximal to a clearance gap of an axial thrust balancing arrangement (paragraphs 0012-0014; Fig. 2 #10 – throttle bushing with space in front of relief device #2 as gap), the throttle bush including a bypass line, the clearance gap is configured to receive a balancing flow through the bypass line to control an amount of axial thrust balancing as a function of an operating state of the multistage pump (paragraphs 0012-0014; Fig. 2 – gap between shaft protection sleeve and throttling sleeve as bypass line).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Finke et al. in view of Kamata (JPS5810195).
Regarding Claim 20, Finke et al. teaches all the limitations of Claim 19 above.
However, Finke et al. fails to teach wherein the throttle bush includes a flow control device disposed at one end of the bypass line proximal to the clearance gap, and an orifice plate disposed at an end of the bypass line opposite to the end at which the flow control device is disposed.
Kamata teaches a centrifugal pump with axial thrust balancing, with a bypass system including a throttle bush with flow control device at one end of a bypass line and an orifice plate at the opposite end, in order to reduce sliding and pressure differential between ends of the bypass system (paragraph 0001; Fig. 3 #10 – valve device as throttle bush, #13 – valve body as flow control device, #4 – wall as orifice plate). Finke et al. and Kamata are analogous prior art as they both relate to centrifugal pumps with axial thrust adjustment. Therefore, it would have been obvious to a person of ordinary skill in the art to have substituted the throttle bush taught by Kamata for the throttle bush taught by Finke et al., in order to reduce sliding and pressure differential in the bypass system.
Regarding Claim 21, Finke et al. as modified by Kamata teaches all the limitations of Claim 20 above. Finke et al. as modified by Kamata further teaches wherein the flow control device is spring loaded (Kamata Fig. 3 #12 – spring).
Regarding Claim 22, Finke et al. as modified by Kamata teaches all the limitations of Claim 20 above. Finke et al. as modified by Kamata further teaches wherein the flow control device is configured to actuate when the multistage pump is at a part load condition (Kamata paragraph 0001).
Regarding Claim 23, Finke et al. as modified by Kamata teaches all the limitations of Claim 20 above. Finke et al. as modified by Kamata further teaches wherein the orifice plate is configured to control a fluid pressure at the clearance gap to a predetermined value. (Examiner’s note: apparatus claims cover what a device is, not what a device does. Since Finke et al. as modified by Kamata teaches all the structural limitations of Claim 23, the orifice plate of Finke et al. as modified by Kamata is capable of controlling the fluid pressure at the clearance gap based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP 2114 II).
Regarding Claim 24, Finke et al. as modified by Kamata teaches all the limitations of Claim 23 above. Finke et al. as modified by Kamata further teaches wherein the flow control device is configured to actuate at the predetermined pressure value, and the flow control device is configured to not actuate when the multistage pump is operated at a best efficiency flow rate. (Examiner’s note: apparatus claims cover what a device is, not what a device does. Since Finke et al. as modified by Kamata teaches all the structural limitations of Claim 24, the flow control device of Finke et al. as modified by Kamata is capable of actuating or not actuating based on the limitations above. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. See MPEP 2114 II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Schroder (GB001183581), Kaupert (20090004032), and Kubota et al. (5591016) each teaches a pump with axial thrust adjustment.
Karrasik (4740137) and Chiba et al. (7198457) teach multistage pumps with bypass systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745